Exhibit 10(iii)A(3)

AMENDMENT No. 3
TO
ACUITY BRANDS, INC
AMENDED AND RESTATED SEVERANCE AGREEMENT




THIS AMENDMENT made and entered into as of the 28th day of March, 2014, by and
between ACUITY BRANDS, INC. (the “Company”) and MARK A. BLACK (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of November 19, 2008 (“Severance Agreement”), and amended as of October 28, 2009
and March 30, 2010, providing for the payment of certain compensation and
benefits to Executive if Executive’s employment is terminated under certain
circumstances; and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:


1.
Section 2 is hereby amended by adding the following:
2.10    “Change in Control”. - For purposes of this Agreement, a “Change in
Control” shall mean any of the following events:
(a)    The acquisition (other than from the Company in an acquisition that is
approved by the Incumbent Board, as defined herein) by any “Person” (as the term
person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), of beneficial ownership
(within the meaning of Rule 13-d-3 promulgated under the 1934 Act) of twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding voting securities; or
(b)     The individuals who, as of March 28, 2014, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; or
(c)    Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or
(d)    a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.




--------------------------------------------------------------------------------

Exhibit 10(iii)A(3)

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 2.10, solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.
2.11    “Good Reason” - A “Good Reason” for termination by Executive of
Executive’s employment with the Company shall mean the occurrence during the
Term after a Change in Control (without Executive’s express consent) of any of
the following acts by the Company, or failures by the Company to act, and such
act or failure to act has not been corrected within thirty (30) days after
written notice of such act, or failure to act, is given by Executive to the
Company:
(a)    an adverse change in Executive’s title or position in the Company from
Executive’s title or position immediately prior to the Change in Control which
represents a demotion;
(b)    the Company’s requiring Executive to be based more than 50 miles from the
primary workplace where Executive is based immediately prior to the Change in
Control, except for reasonably required travel on the Company’s business which
is not significantly greater than such travel requirements prior to the Change
in Control;
(c)    a reduction in base salary and target bonus opportunity (not the bonus
actually earned) below the level in effect immediately prior to the Change in
Control, unless such reduction is consistent with reductions being made at the
same time for other officers of the Company in comparable positions;
(d)     a material reduction in the aggregate benefits provided to Executive by
the Company under its “employee benefits plans,” as defined in Section 3(3) of
ERISA, immediately prior to the Change in Control, except in connection with a
reduction in such benefits which is consistent with reductions being made at the
same time for other officers of the Company in comparable positions;
(e)    an insolvency or bankruptcy filing by the Company; or
(f)    a material breach by the Company of this Agreement.
2.
Section 4 is hereby amended by deleting the header and first paragraph of
Section 4 and substituting the following in lieu thereof:
4.
Benefits upon involuntary termination without cause by the company or for good
reason

If Executive’s employment is involuntarily terminated by the Company during the
term of this Agreement without Cause (and such termination does not arise as a
result of Executive’s death or Disability), or if Executive terminates his
employment for Good Reason, the Executive shall be entitled to the compensation
and benefits described below, provided that Executive, as described in Section
4.7, executes a valid release of claims in such form as may be required by the
Company. In the event Executive is terminated without Cause, the Company may, in
its discretion and to provide equitable treatment, grant benefits to Executive
in addition to those provided below in circumstances where Executive suffers a
diminution of projected benefits as a result of Executive’s termination prior to
attainment of age 65, including without limitation, additional retirement
benefits, provided that




--------------------------------------------------------------------------------

Exhibit 10(iii)A(3)

any such grant of additional benefits shall be consistent with the requirements
of Section 409A and no such grant shall be made which would violate Section 409A
and the regulations and rulings thereunder.
3.
Section 4.2 is hereby amended by deleting “65%” from clause (i) and substituting
“80%” in lieu thereof.
4.
Section 4.3 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:
4.3    Restricted Stock. Any Restricted Stock granted to Executive under the
Acuity Brands, Inc. 2012 Omnibus Stock Incentive Compensation Plan (“EIP”) for
which the specific performance targets have been achieved and a Vesting Start
Date (as defined in the agreement granting the Restricted Stock to Executive,
the “Restricted Stock Agreement”) has been established as of Executive’s Date of
Termination shall become fully vested and nonforfeitable as of Executive’s Date
of Termination and subject to the proviso at the end of this sentence, all
Restricted Stock for which a Vesting Start Date has not been established shall
be immediately forfeited; provided, that if the Restricted Stock Agreement
granting the Restricted Stock to Executive provides for more favorable continued
vesting after Executive’s Date of Termination, the provisions of such Restricted
Stock Agreement shall apply to the vesting of Executive’s Restricted Stock after
Executive’s termination. The Vested Value (as defined in the Restricted Stock
Agreement) of the shares of Restricted Stock vesting pursuant to this Section
4.3 shall be delivered to Executive in the manner provided in Section 3 of the
Restricted Stock Agreement within ten (10) days of Executive’s Date of
Termination, using Executive’s Date of Termination as the date for determining
the Vested Value.
5.
This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.


COMPANY


EXECUTIVE                     ACUITY BRANDS, INC.






/s/ Mark A. Black         By: /s/ Vernon J. Nagel
MARK A. BLACK                Vernon J. Nagel
Chairman, President and CEO




